UNITED STATES OMBAPPROVAL SECURITIES AND EXCHANGE COMMISSION OMBNumber: 3235-0101 Washington, D.C. 20549 Expires: May 31, 2017 Estimated average burden hours per response 1.00 FORM 144 SEC USE ONLY DOCUMENTSEQUENCENO. NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE CUSIP NUMBER ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) (b) IRS IDENT. NO. (c) S.E.C. FILE NO. Viggle Inc.
